Citation Nr: 1047455	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-21 808	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 23, 2007, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDING OF FACT

The Veteran first filed a claim of service connection for PTSD on 
October 23, 2007.  


CONCLUSION OF LAW

The assignment of an effective date earlier than October 23, 
2007, for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.160, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The RO received the Veteran's claim for service connection for 
PTSD in October 2007.  In January 2008, the RO sent to him a 
letter notifying him of the evidence required to substantiate his 
service connection claim.  The letter advised the Veteran of the 
information already in VA's possession and the evidence that VA 
would obtain on his behalf, as well as of the evidence that he 
was responsible for providing to VA, to include private medical 
evidence.  The letter also included the notice elements required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006) for how VA 
determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  A review of the January 2008 VCAA-notice letter 
satisfies the Board that the duty-to-notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were met.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his service treatment records (STRs), VA 
treatment records, as well as statements from the Veteran.  There 
is no suggestion that additional evidence, relevant to this 
matter, exists and can be procured.  The Veteran elected to not 
have a hearing in his case.  Thus, the Board is satisfied that 
the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The outcome of this appeal turns on a determination as 
to the date that a claim of service connection was filed based on 
information and evidence that has already been associated with 
the claims file.  There is no need for a medical examination and 
or opinion.  Thus, the Board is satisfied that no further 
development action is required.

II.  Effective Date

By an April 2008 rating decision, the Veteran was granted service 
connection for PTSD as a disability that was directly related to 
service.  An effective date of October 23, 2007, was assigned for 
the award of service connection with a 50 percent disability 
rating.

The Veteran contends that the service connection award with the 
50 percent rating should have an earlier effective date.  In his 
notice of disagreement he states that his PTSD began in September 
1970 and requests consideration of an effective date of 1992.  

Generally, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.400 (2010).

The effective date of an original award of direct service 
connection is the day following separation from active service or 
date entitlement arose if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010).  The 
United States Court of Appeals for Veterans Claims (Court) has 
that 

an intent to apply for benefits is an 
essential element of any claim, whether 
formal or informal, and, further, the 
intent must be communicated in writing. . . 
. It follows logically that where there can 
be found no intent to apply for VA 
benefits, a claim for entitlement to such 
benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee 
v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding 
that the plain language of the regulations require a claimant to 
have intent to file a claim for VA benefits).  Thus, a claim, 
whether "formal" or "informal," must be "in writing" in 
order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  Moreover, Court has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA medical 
report "does not establish an intent on the part of the 
veteran" to seek service connection for that disorder.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 
1326-27 (VA medical examination reports standing alone can 
constitute informal claim only with regard to claims that 
previously have been granted service connection); 38 C.F .R. § 
3.155 (2010).  Accordingly, the mere existence of medical records 
in a case cannot be construed as an informal claim. Id .; 
Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 
541 F.3d 1364 (Fed.Cir.2008).  

A review of the claims file reveals that the Veteran did not file 
an application for VA compensation and benefits at any time prior 
to discharge from active military service, or within one year of 
his February 1971 separation from service.  Similarly, the 
Veteran does not contend that he so filed a claim within a year 
of separation from service.  Consequently, the effective date for 
the award of service connection for PTSD shall be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.

The record shows that the Veteran first filed a claim of service 
connection for PTSD that was received by the RO on October 23, 
2007.  Thus, the RO assigned the effective date for the award of 
service connection as the date of receipt of the Veteran's claim.  
There is no document of record that was received by the RO 
earlier than October 23, 2007, that could be construed as a claim 
of service connection for PTSD or any other psychiatric disorder.  
The Board notes that the Veteran filed a claim of service 
connection for a right knee disability in April 1975, and for 
service connection for right hip and back disabilities in July 
2003.  No mention of a psychiatric disability was made at the 
time of those claims, nor during their adjudication.  Thus, 
because the record contains no evidence manifesting an intent on 
the part of the Veteran to file a claim for service connection 
for a psychiatric disability before October 23, 2007, the Veteran 
was therefore afforded the earliest possible effective date and 
there is no legal basis to establish an earlier date.  See 
38 C.F.R. § 3.400(b)(2)(ii).  

The Board notes that the Veteran's STRs contain an impression of 
"probable episode of paranoid state."  Further, a March 15, 
2007, VA outpatient treatment record includes an Axis I diagnosis 
of chronic PTSD.  However, as stated above, the mere presence of 
a diagnosis in a medical record cannot be construed as an 
informal claim for service connection for that condition.  See 
Brannon, supra.  Thus, although symptoms of a psychiatric 
disability may have been present in service and a diagnosis of 
PTSD was made before October 23, 2007, neither of those treatment 
records can serve as a basis for award of an earlier effective 
date.  The regulations allow for a report of examination or 
hospitalization to be accepted as an informal claim for benefits 
in certain circumstances.  See 38 C.F.R. § 3.157 (2010). However, 
the section only applies to claims for an increase and claims to 
reopen.  The Veteran's present claim was not one of these types 
of claims.  See 38 C.F.R. § 3.160 (2010).  Therefore, while the 
Veteran contends that the effective date should be earlier than 
October 23, 2007, for his award of service connection, the 
governing legal authority is clear and specific, and VA is bound 
by it.  Here, the date of receipt of the Veteran's claim of 
service connection was not within one year of his separation from 
active duty, and there was no claim of service connection for 
psychiatric disability that was received earlier than October 23, 
2007.  Consequently, the assignment of an effective date earlier 
than October 23, 2007, for the award of service connection for 
PTSD is not warranted.


ORDER

Entitlement to an effective date earlier than October 23, 2007, 
for the award of service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


